19-4003-cv
    Toczek v. Alvord


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 6th day of January, two thousand and twenty-one.

    PRESENT:
                AMALYA L. KEARSE,
                JOSEPH F. BIANCO,
                STEVEN J. MENASHI,
                      Circuit Judges.
    _____________________________________

    Aleksandra Toczek,

                             Plaintiff-Appellant,

                       v.                                                  19-4003

    Bethany J. Alvord, Judge, Alexandra D.
    DiPentima, Chief Judge, Douglas S. Lavine,
    Judge, Robert J. Devlin, Judge, Christine E.
    Keller, Judge, Eliot D. Prescott, Judge, Nina F.
    Elgo, Judge, William H. Bright, Jr., Judge,
    Ingrid L. Moll, Judge, Robert L. Genuario,
    Judge,

                             Defendants-Appellees.

    _____________________________________
FOR PLAINTIFF-APPELLANT:                                           Aleksandra Toczek, pro se,
                                                                   Weston, CT.

FOR DEFENDANTS-APPELLEES:                                          Alayna M. Stone, Assistant
                                                                   Attorney General (Clare
                                                                   Kindall, Solicitor General, on
                                                                   the brief), for William Tong,
                                                                   Attorney General of the State
                                                                   of Connecticut, Hartford, CT.


       Appeal from an order of the United States District Court for the District of Connecticut

(Meyer, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

       Appellant Aleksandra Toczek, proceeding pro se, appeals the district court’s order denying

her motion for a preliminary injunction.     Toczek names as defendants one judge from the

Connecticut Superior Court and nine judges of the Connecticut Appellate Court. She alleges,

among other things, that the judges violated her procedural due process rights under 42

U.S.C. § 1983 during foreclosure proceedings in Connecticut state courts that occurred after the

Connecticut Superior Court had entered a judgment of strict foreclosure with respect to a property

Toczek owned. More specifically, she challenges an order issued by the Superior Court judge,

affirmed by the appellate court, which terminated all future “appellate stays” in regard to her

foreclosure proceedings. She asserts that those courts were without authority to terminate stays

that automatically halt foreclosure proceedings when an appeal is filed. See Conn. Practice Book

§ 61-11(a) (“Except where otherwise provided by statute or other law, proceedings to enforce or

carry out the judgment or order shall be automatically stayed until the time to file an appeal has
expired.”). 1   Toczek further contends that the Superior Court order and the accompanying

appellate affirmance denied her the right to due process in that she was unable to seek redress of

that violation because the ruling was not appealable to the Connecticut Supreme Court or the

Supreme Court of the United States.

        In the federal district court, Toczek filed a motion for a preliminary injunction requesting

that the district court (1) reinstate her appellate stays, (2) enjoin the Connecticut Superior Court

from terminating future appellate stays, and (3) enjoin the appellate court from upholding such

terminations during the course of her foreclosure action. The district court denied the motion,

holding, inter alia, that “federal district judges do not have general authority to review the actions

of state court judges, especially the discretionary actions of state court judges whether to grant a

motion to stay.” App’x at 7 (citing Hussian v. U.S. Bank Nat’l Ass’n, No. 18cv3250, 2018 WL

2744725, at *2 (E.D.N.Y. June 7, 2018) (holding that any challenge to a pending foreclosure

proceeding in state court is barred by Younger abstention)). We assume the parties’ familiarity

with the underlying facts, the procedural history of the case, and the issues on appeal.

        Defendants-Appellees argue, among other things, that the district court’s order should be

affirmed based on the Younger abstention doctrine.           We agree. 2     “We review de novo the


1
 The Connecticut Practice Book provides rules of practice and procedure in Connecticut state courts.
Conn. Practice Book § 1-1(a).
2
  Defendants also argue that the Eleventh Amendment to the United States Constitution bars Toczek’s
claims against all the defendants. It has long been held that the Eleventh Amendment does not bar claims
that allege an ongoing violation of federal law and seek prospective relief. See Ex Parte Young, 209 U.S.
123 (1908). However, we need not address that argument because, as explained below, we find that
abstention is required. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 100 n.3 (1998) (noting
that courts may determine whether Younger abstention applies before addressing jurisdictional issues).


                                                   3
essentially legal determination of whether the requirements for abstention have been

met.” Disability Rts. N.Y. v. New York, 916 F.3d 129, 133 (2d Cir. 2019) (quotation marks

omitted). The Younger abstention doctrine—initially set out in Younger v. Harris, 401 U.S. 37

(1971)—provides that “federal courts should generally refrain from enjoining or otherwise

interfering in ongoing state proceedings.” Spargo v. N.Y. State Comm’n on Judicial Conduct, 351

F.3d 65, 74 (2d Cir. 2003). Application of this doctrine, however, is limited; such abstention is

applicable in only three circumstances: (1) state criminal prosecutions; (2) civil enforcement

proceedings; and (3) civil proceedings that implicate a state’s interest in enforcing the orders and

judgments of its courts. Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72-73 (2013); Schorr v.

DoPico, 686 F. App’x 34, 36 (2d Cir. 2017) (summary order) (stating Sprint clarified the three

“exceptional circumstances” in which courts should abstain under Younger (quotation marks

omitted)). 3

        This case falls within the third category.            Toczek’s federal lawsuit implicates the

Connecticut Superior Court’s right to terminate automatic stays in her foreclosure proceedings,

Conn. Practice Book § 61-11(d), and the Connecticut Appellate Court’s right to review such a

ruling, id. § 66-6. The court decisions that form the basis of her claim occurred years after a


3
  In determining whether Younger abstention is warranted, courts have previously applied a three-factor
test, which examined whether: “(1) there is a pending state proceeding, (2) that implicates an important
state interest, and (3) the state proceeding affords the federal plaintiff an adequate opportunity for judicial
review of his or her federal constitutional claims.” Spargo, 351 F.3d at 75. “[I]t remains unclear how
much weight” should be afforded to these factors after the Supreme Court’s decision in Sprint. Falco v.
Justices of the Matrimonial Parts of Sup. Ct. of Suffolk Cnty., 805 F.3d 425, 427 (2d Cir. 2015). These
additional factors, however, become relevant only after applying “the straightforward categorical approach
required by Sprint.” Id.; see Lowell v. Vt. Dep’t of Children & Families, No. 19-3987, 2020 WL 7038598,
at *1 (2d Cir. Dec. 1, 2020), as amended (Dec. 15, 2020) (summary order).


                                                      4
Connecticut state court entered a judgment of strict foreclosure. Toczek asked the district court,

and now asks this Court, to vacate these related state court rulings and mandate that the

Connecticut state courts refrain from issuing any other similar orders regarding the automatic

stays. However, these orders relating to Toczek’s foreclosure are “uniquely in furtherance of the

state courts’ ability to perform their judicial functions” and “implicate a state’s interest in enforcing

the orders and judgments of its courts.” Sprint, 571 U.S. at 72-73 (quotation marks omitted).

Therefore, abstention is required. See id.; see also Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14

(1987) (cautioning that a federal district court should “stay its hand” where there are pending state

proceedings involving the enforcement of orders and judgments out of “respect for the ability of

state courts to resolve federal questions presented in state-court litigation”); Kaufman v. Kaye, 466

F.3d 83, 87 (2d Cir. 2006) (abstaining where plaintiff requested declaration that New York State’s

system for assigning cases among panels of appellate judges violated the Constitution); Falco, 805

F.3d at 427-28 (holding that, pursuant to “Sprint’s third category,” the district court properly

abstained from entertaining a “lawsuit [that] implicate[d] the way that [state] courts manage their

own divorce and custody proceedings”); El Bey v. Bellis, No. 19cv336, 2019 WL 2502929, at *4

(D. Conn. June 17, 2019) (“Indeed, a state foreclosure action is one of the types of actions in which

federal courts abstain from interfering, pursuant to Younger.” (quotation marks and alteration

omitted)) (collecting cases), appeal dismissed sub nom. Fabiola Is Ra El Bey v. Bellis, No. 19-

2131, 2020 WL 3989534 (2d Cir. Apr. 10, 2020) (dismissed “because it ‘lacks an arguable basis

either in law or in fact.’ Neitzke v. Williams, 490 U.S. 319, 325 (1989)”).




                                                   5
       Toczek argues that she “cannot present her federal contention to the state Supreme Court

or the United States Supreme Court as a final judgment” and that, therefore, “the state procedures

are inadequate” and abstention should not apply. Toczek Reply Br. at 6. However, she offers

no reason why she could not have presented her due process arguments to the Connecticut Superior

and Appellate Courts. See Conn. Practice Book § 66-6 (“The [appellate] court may, on written

motion for review stating the grounds for the relief sought, modify or vacate . . . any order made

by the trial court concerning a stay of execution in a case on appeal . . . .”); see also El Bey, 2019

WL 2502929, at *5 (“[Connecticut] Practice Book § 66-6 unquestionably provided Plaintiff with

an opportunity to raise her federal challenges to the trial court’s stay order . . . .” (quotation marks

omitted)). Indeed, Toczek did in fact assert due process arguments to the Connecticut Appellate

Court. Suppl. App’x at 76 (Toczek arguing that “[t]he due administration of justice requires that

the Appellate stay remains”).

       We have held that “abstention is appropriate where the plaintiff has an ‘opportunity to raise

and have timely decided by a competent state tribunal’ the constitutional claims at issue in the

federal suit.” Spargo, 351 F.3d at 77 (quoting Middlesex Cnty. Ethics Comm. v. Garden State Bar

Ass’n, 457 U.S. 423, 437 (1982)); see also Juidice v. Vail, 430 U.S. 327, 337 (1977) (reasoning

that where it is “abundantly clear that appellees had an opportunity to present their federal claims

in the state proceedings,” “[n]o more is required to invoke Younger abstention”). Contrary to

Toczek’s contention, opportunity for review in the state courts was afforded to her despite the

unavailability of immediate review by the Connecticut Supreme Court of the non-final order in

connection with a discretionary denial of a motion to stay. See, e.g., Falco, 805 F.3d at 428


                                                   6
(affirming dismissal under Younger abstention in connection with order regarding payment of

attorneys’ fees in child custody case for which interlocutory appeal was unavailable); McKnight v.

Middleton, 699 F. Supp. 2d 507, 521 (E.D.N.Y. 2010) (dismissing claim under Younger abstention

even though state order was not immediately appealable), aff’d, 434 F. App’x 32 (2d Cir. 2011).

Here, Toczek has “made no showing that the [s]tate’s laws, procedures, or practices would prevent

[her] effective interposition of [her] federal contentions.” Kirschner v. Klemons, 225 F.3d 227,

235 (2d Cir. 2000). Accordingly, abstention is required, and the district court did not err in

denying Toczek’s motion for a preliminary injunction.

       We have considered all of Toczek’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the order of the district court denying Toczek’s motion for a

preliminary injunction.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                7